Exhibit 10.4
Executive Termination Policy
Scope
This policy is designed to cover a limited number of QAD Inc. (Company)
Executives (Executives) whose positions and titles are defined as Company
President, Chief Executive Officer, Chief Financial Officer, and Executive Vice
President; and for those Vice Presidents and other individuals as are
specifically approved by the Corporate Compensation Committee (Committee) as
eligible for inclusion under this policy. Only those Executives who are
specifically selected by the Committee shall be eligible for benefits under this
policy.
All Executive terminations will follow the conditions set forth in this Policy,
except for terms and conditions in individually negotiated, written agreements
as approved by the Board.
For newly hired Executives, there is a six (6) month waiting period from date of
hire to receive benefits under this policy.
Purpose
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Company’s Executives,
notwithstanding the possibility, threat or occurrence of Termination of
Employment (Termination) for reasons other than for Cause or Change in Control.
Therefore, this policy is intended to provide a structured and predefined
approach to the treatment of a limited number of Executives in connection with
the Termination of an Executive.
Key Objectives

  •  
Keep the Executive Management team focused on the business rather than on their
personal financial security

  •  
Bridge the unemployment gap

Requirements
Participation in the Termination Benefits (Benefits) of this Policy is strictly
regulated by approval of the Executive’s inclusion under this Policy, as noted
within Committee minutes.
Benefits become payable to an Executive after an Executive is Terminated and
Company receives, not later than 45 days following such Termination, a signed
Separation Agreement and Release of All Claims (Agreement) by the Executive
Terminated from Company employment.

 

 



--------------------------------------------------------------------------------



 



Definitions:
“Agreement” — Separation Agreement and Release of All Claims
Shall mean a formal document approved by QAD’s General Counsel. The Agreement
shall be approved and signed by the Vice President of Human Resources or
designated Company Officer.
Termination of Employment
Shall mean any termination or purported termination of the employment of
Executive that is initiated by the Company which is not effected according to
the requirements of a Notice of Termination for “Cause” and does not occur
within 18 months following a “Change in Control” as defined for purposes of the
Company’s Change in Control Policy. For purposes of this Policy, the effective
date of any Termination (as defined herein) shall be the date on which the
Executive has a “separation from service” as defined for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”).
Terminated for “Cause”
“Cause” shall mean (a) the Executive is convicted of a felony involving property
of the Company, or (b) the Executive, in carrying out the Executive’s duties
under any and all Company Policies, is guilty of willful refusal to perform, or
willful neglect of, the Executive’s duties. In the event that Executive’s
employment with the Company is terminated for Cause, Executive shall receive
Executive’s full base salary as earned through the Date of Termination at the
rate in effect at the time Notice of Termination is given. Following payment of
the salary amount, the Company shall have no further obligations to Executive.
Two (2) Tiered Benefits Structure for Executive Termination
The Company will make a lump sum payment based on the Compensation Base as
defined below, to Executive 60 days after the date of Termination, provided that
the Company has timely received a signed Agreement within 45 days of the
Executive’s date of Termination.

  •  
Compensation Base is defined as an Executive’s highest fiscal year base salary
in effect within two years prior to the Executive’s Termination

Tier #1 Benefits Structure:

  •  
Participation: Included in this Tier are the following Company Executives

  1.  
Chief Executive Officer
    2.  
President
    3.  
Chief Financial Officer
    4.  
Executives with Position Title of Executive Vice President

  •  
Benefits:

  •  
Six (6) months of Compensation Base

  •  
Six (6) months of COBRA payments or similar regional heath coverage

 

2



--------------------------------------------------------------------------------



 



Tier #2 Benefits Structure:

  •  
Participation: All employees not identified and included in the Tier 1 structure
above, must be expressly approved by the Committee in order to receive Benefits
under this Policy, as noted within Committee minutes.

  •  
Benefits:

  •  
Six (6) months of Compensation Base

  •  
Six (6) months of COBRA payments or similar regional heath coverage

Compliance with Section 409A

  •  
It is intended that lump sum payments to be made under this Policy will, be paid
within the “short-term deferral period” (as defined for purposes of
Section 409A), and each such payment shall be treated as a short-term deferral
within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum
extent permissible under Section 409A. It is intended that COBRA payments and
other health coverage provided under this Policy qualify as separation pay plan
medical benefits within the meaning of Treasury
Regulation Section 1.409A-1(b)(9)(v)(B), and this Policy shall be interpreted
and administered accordingly.

  •  
If a payment under this policy is made to an Executive upon his or her
separation from service while he or she is a “specified employee” (as defined
under Section 409A of the Code and determined in good faith by the Compensation
Committee of the Board), any payment of “deferred compensation” (as defined
under Treasury Regulation Section 1.409A-1(b)(1) after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12 that is
scheduled to be paid within six (6) months after such separation from service
shall accrue with interest and shall be paid within 30 days after the end of the
six-month period beginning on the date of such separation from service or, if
earlier, within 30 days after the appointment of the personal representative or
executor of the Executive’s estate following his death. During the 6-month delay
period, interest shall accrue at the prime rate of interest published in the
northeast edition of The Wall Street Journal on the date of Executive’s
separation from service. Accordingly, subject to the requirements of
Section 409A of the Code, an Executive may not receive his or her Change in
Control Benefits payment until 6 months after separation from service.

  •  
This Policy is intended to comply with the provisions of Section 409A, and, to
the extent practicable, this Policy shall be construed in accordance therewith.
However, the Company does not guarantee any particular tax effect to Executive.
The Company shall not be liable to Executive for any payment made under this
Agreement that is determined to result in an additional tax, penalty, or
interest under Section 409A of the Code, nor for reporting in good faith any
payment made under this Agreement as an amount includible in gross income under
Section 409A of the Code.

Right to Terminate Employment
Nothing in this Policy shall confer upon Executive any right to continue in the
employ of the Company or shall interfere with or restrict in any way the rights
of the Company, which are hereby expressly reserved, to discharge Executive at
any time for any reason whatsoever with or without Cause.

 

3